Citation Nr: 0001943	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain with myalgia and degenerative changes, currently 
evaluated as 40 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral tinea infection.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.

(The issues of entitlement to automobile and adaptive 
equipment or adaptive equipment only and specially adapted 
housing or a special home adaptation grant are the subject of 
a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the veteran's claims of 
entitlement to evaluations in excess of 10 percent for his 
right and left knee disabilities as well as to a compensable 
evaluation for his bilateral tinea infection (skin 
disability).  In that same rating action, the RO increased 
the rating for the veteran's service-connected lumbosacral 
strain with limitation of motion to 20 percent, effective 
January 20, 1994, and denied his application to reopen a 
claim for service connection for a heart disability.  The 
veteran timely appealed these determinations to the Board.

During the pendency of the veteran's appeal, in an April 1995 
rating action, the RO recharacterized the veteran's service-
connected low back disability as lumbosacral strain with 
myalgia and degenerative changes (low back disability) and 
established entitlement to a 40 percent evaluation, effective 
January 20, 1994.  Thereafter, in a September 1997 decision, 
the Board established entitlement to 20 percent ratings for 
both his right and left knee disabilities; denied entitlement 
to increased ratings for his service-connected low back and 
skin disabilities; and denied his petition to reopen a claim 
for service connection for a heart disability.  In a 
September 1997 rating action, the RO assigned January 20, 
1994, as the effective date of the 20 percent evaluations for 
the veteran's right and left knee disabilities.

The veteran appealed each of the Board's determinations to 
United States Court of Veterans Appeals (now known as United 
States Court of Appeals for Veterans Claims) (Court).  In a 
February 1999 order, the Court granted a joint motion for 
remand, vacated the Board's decision as to these claims, and 
remanded the case for compliance with the terms of the joint 
motion.

In March 1997, the veteran appeared before the undersigned 
Board Member at a hearing held in Washington, DC.  During the 
hearing, the veteran testified that he was entitled to 
service connection for arthritis of the neck, shoulders and 
upper back.  However, as this claim has not been adjudicated, 
it is referred to the RO for any and all appropriate action. 


REMAND

The joint motion directed that each of the veteran's 
increased rating claims be vacated because, despite being 
notified of their existence, VA has not secured and 
considered records from the Social Security Administration 
(SSA) pertaining to the veteran.  Hence, the RO must obtain 
and associate such records with the claims file for 
consideration, in the first instance, in each increased 
rating claim.  

In addition, the claims folder reflects that the veteran has 
been receiving both VA and private medical care for the 
service-connected disabilities for which increased rating are 
sought-from the Oklahoma City, VA Medical Center, and from 
Dr. James A. Dixson of Mercy Health, in Guthrie, Oklahoma.  
On remand, the RO must obtain and associate with the claims 
folder any outstanding records of the veteran's treatment for 
these disabilities.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Further, after all outstanding medical records are associated 
with the claims file, the veteran should undergo 
contemporaneous and thorough medical evaluations for each of 
the disabilities under consideration which take into account 
the records of the veteran's prior medical history, and 
especially the medical evidence discussed above.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).  

In the report of the VA orthopedic examination of the 
veteran's knees and back, the examiner should indicate 
whether the veteran has arthritis and/or instability of 
either knee as well as provide an opinion as to whether the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination of his knees and/or low back, and the RO 
should consider these factors in adjudicating these claims.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  

Further, with respect to his claims for increased ratings for 
his left and right knee disabilities, the Board observes that 
VA outpatient treatment records, as well as the reports of VA 
examinations conducted in March and October 1995 and in March 
1996, reflect that the veteran has been diagnosed as having 
arthritis in his knees.  The veteran's right and left knee 
disabilities are each currently evaluated as 20 percent 
disabling under Diagnostic Code 5257.  As such, on remand, 
the RO should consider whether separate evaluations for 
arthritis and instability are warranted.  See VAOPGCPREC 9-98 
(1998), 63 Fed. Reg. 56703 (1998); VAOPGCPREC 23-97 (1997), 
62 Fed. Reg. 63604 (1997).

With respect to the veteran's application to reopen his claim 
for service connection for a heart disability, the joint 
motion indicated that this claim had to be readjudicated in 
light of the decision of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d. 1356 
(Fed. Cir. 1998).  To avoid prejudice to the veteran, the 
Board finds that the RO should address the application of 
Hodge in the first instance, and to consider the claim in 
light of records associated with the claims file in 
connection with the remand.  

The joint motion also indicates that the veteran "reasonably 
raised" a claim of entitlement to a total disability rating 
for pension purposes as early as April 1994, and that he 
submitted statements that could reasonably be construed as 
constituting a Notice of Disagreement (NOD) with VA's failure 
to adjudicate this claim.  As such, on remand, the Board was 
directed to consider the veteran's entitlement to nonservice-
connected pension benefits.  However, a review of the claims 
folder discloses that the RO has, in fact, adjudicated the 
veteran's claim of entitlement to nonservice-connected 
pension benefits.  Although, in a November 1995 rating 
action, the RO denied this claim, the RO subsequently granted 
entitlement to nonservice-connected pension benefits in a May 
1996 rating action, effective August 14, 1995.  Moreover, in 
an April 1998 rating decision, the RO granted entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities, effective January 13, 
1998; the effective date subsequently was made retroactive to 
March 28, 1994.  

Governing regulations provide that, where a veteran is 
entitled to both compensation and pension, only the greater 
benefit will be awarded, i.e., in this case compensation, 
unless the veteran specifically elects the lesser benefit.  
See 38 C.F.R. § 3.151(a).  There is no indication that the 
veteran has done so in this case.  (1999).  Thus, the veteran 
has been awarded both a total rating for pension purposes, 
and a total rating for compensation purposes, and he 
currently is in receipt of compensation, a greater benefit, 
from a date earlier than the purported claim for pension 
benefits identified in the joint motion.  See 38 C.F.R. 
§ 3.400 (1999)  Accordingly, as the Board is unable to find 
any additional pension benefit that can accrue to the veteran 
on the basis of the above, there is no basis for 
consideration of a nonservice-connected pension claim, and 
that claim is moot.  Thus, to remand this case, pursuant to 
the Court's holding in Stegall v. West, 11 Vet. App. 268 
(1998), is not warranted.  See Evans v. West, 12 Vet. 
App. 22, 30-31 (1998).

The Board would point out, however, that in an undated 
statement, apparently received in October 1998, the veteran 
asserted that the effective date for the award of total 
rating benefits should be July 23, 1993.  Thereafter, in a 
February 1999 statement that was received at the RO the 
following month, the veteran asserted that he initially filed 
a claim for a total rating due to individual unemployablity 
in June 1993, and thus the award should be effective 
retroactive to that time.  Moreover, in an April 1999 
statement, the veteran reiterated his contention that he 
initially filed a claim for a total rating for individual 
unemployability in June 1993.  The Board finds that the 
statement filed by the veteran in February 1999 constitutes 
an NOD with respect to the effective date to the date 
assigned in the April 1998 rating action for the grant of 
these benefits.  Although the RO, to date, does not appear to 
have issued the veteran a Statement of the Case (SOC) with 
respect to this issue, in an April 1999 rating decision, it 
concluded that its earlier assignment of the January 13, 
1998, effective date was clearly and unmistakably erroneous, 
and granted entitlement to these benefits retroactive to 
March 28, 1994.  However, as the veteran has filed an NOD and 
the subsequent grant does not constitute a complete grant of 
the benefit sought, see Fenderson v. West, 12 Vet. App. 119, 
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993), the Board 
must remand this claim to the RO for the issuance of that 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v Gober, 10 Vet. App. 433, 436 (1997).

Finally, the Board observes that, during the March 1997 
hearing, the veteran asserted that the RO committed clear and 
unmistakable error (CUE) in its December 1968 rating decision 
when it denied his claim of entitlement to service connection 
for a heart disorder.  The record reveals that the RO 
adjudicated that issue in April 1996.  Apparently, the 
veteran initially disputed that denial in his May 1996 
telephone call to the RO.  That conversation was memoralized 
in a VA Form 119, Report of Contact, also dated in May 1996, 
which also reflects that the person to whom the veteran spoke 
indicated that he "would check it out."  Subsequently, in a 
written statement received at the RO in September 1996, the 
veteran appears to reiterate his disagreement with the denial 
of his CUE claim.  The Board finds that, liberally construed, 
the September 1996 statement constitutes an NOD as to the  
denial ; however, none of his statements, written or 
otherwise, were construed by the RO as an NOD with the April 
1996 denial, and no further action was taken with regard to 
his May 1996 telephone call.  Because the RO had not taken 
any action in response to the veteran's multiple indications 
of disagreement with the CUE denial, the Board explained that 
the matter was not properly before the Board; it was referred 
to the RO for any and all necessary action, including the 
issuance of an SOC on that issue.  A review of the claims 
folder discloses, however, that, to date, no action has been 
taken with respect to this claim.  In light of in light of 
changes in the interpretation of the governing law by the 
Court subsequent to the September 1997 decision, the Board 
must now remand this claim to the RO for the issuance of that 
SOC.  See Manlincon; Holland.

Finally, in an undated VA Form 9, which was filed at the RO 
in May 1999, the veteran indicated that he wished to appear 
at a hearing conducted before a Member of the Board at the 
local VA office.  Although he had on three occasions 
previously requested such a hearing in connection his appeal 
of the issues contained in the Board's concurrently issued 
decision, in that statement he specifically referenced 
bilateral leg and chronic heart disabilities.  As such, it is 
unclear to the Board whether the veteran also wishes to offer 
testimony at a Travel Board hearing with respect to these 
claims.  On remand, the RO should have the veteran clarify 
this matter and thereafter take appropriate action.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him clarify whether, at the hearing 
before a traveling Member of the Board at 
the RO concerning the claims that are the 
subject of a separately, concurrently 
issued decision of the Board, he also 
wishes to offer testimony in support of 
the issues listed on the title page of 
this decision.  If the veteran responds 
that he wishes to testify in support of 
any of the claims listed on the title 
page of this decision, the RO should 
respond accordingly.

2.  The RO should issue the veteran a 
Statement of the Case with respect to his 
claims regarding:  (1) an effective date, 
prior to March 28, 1994, for a grant of 
total disability rating based on 
individual unemployability due to 
service-connected disabilities benefits; 
and (2) that the RO's December 1968 
rating action, which denied his claim for 
service connection for a heart disorder, 
was clearly and unmistakably erroneous.  
In doing so, the RO must specifically 
notify the veteran of the need to timely 
file substantive appeals to perfect his 
appeals on these issues.

3.  The RO should obtain from the Social 
Security
Administration any decision concerning an 
award of SSA disability benefits to the 
veteran, and all supporting medical 
documents considered in making the award.

4.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records from the 
Oklahoma City, VA Medical Center, and 
from Dr. James A. Dixson, or any other 
examiner at Mercy Health, in Guthrie, 
Oklahoma, as well as from any other 
facility or source identified by the 
veteran.  The aid of the veteran and his 
representative in securing such records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any such records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

5.  After completion of the actions 
requested above, the RO should arrange 
for the veteran to undergo a VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected right knee, left knee and low 
back disabilities.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests and studies, including 
X-rays and range of motion studies, 
should be conducted, and all clinical 
findings should reported in detail.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right and left knees 
and low back.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  In the report, the 
physician should indicate whether the 
veteran has arthritis and instability in 
his knees.  If the examiner is unable to 
provide any of the requested information 
with any degree of medical certainty, the 
examiner should clearly so state.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a typewritten report.

6.  After completion of the actions 
requested above, the RO should also 
arrange for the veteran to undergo a VA 
dermatological examination to determine 
the current severity of service-connected 
bilateral tinea infection.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should describe any 
exfoliation, exudation, ulceration, 
crusting or objective evidence of itching 
due to the skin disability.  All 
examination findings, along with the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, should 
be set forth in a typewritten report.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
for increased ratings for his right knee, 
left knee, low back and skin disabilities 
on the basis of all pertinent evidence of 
record and legal authority, specifically 
to include that cited to above.  In 
addition, when considering the veteran's 
claims for increased ratings for his 
right and left knee disabilities, the RO 
adjudicate whether separate evaluations 
for arthritis and instability are 
warranted (consistent with VAOPGCPREC 23-
97 (1997), and VAOPGCPREC 9-98 (1998)).  
The RO should also consider the veteran's 
application to reopen his claim for 
service connection for a heart disorder 
on the basis of all pertinent evidence of 
record, and in light and all applicable 
laws, regulations, and case law, 
specifically to include the decision of 
the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998).  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

9.  If any benefits requested by the 
veteran continue to be denied, he and his 
attorney must be furnished a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.  The veteran and 
his attorney are hereby reminded that 
Board review of any issue not currently 
in appellate status (to include the 
claims for an effective date prior to 
March 28, 1994, award of a total 
disability rating based on individual 
unemployability due to service-connected 
disability, as well as that the December 
1968 RO rating action that denied his 
claim for service connection for a heart 
disorder was clearly and unmistakably 
erroneous) may be obtained only if a 
timely notice of disagreement and, after 
issuance of a statement of the case, a 
timely substantive appeal, are filed.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
within the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


